TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00682-CR



                             Nnamdi Royce Washington, Appellant

                                                  v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
           NO. 64,770, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant’s notice of appeal was filed on October 8, 2010, the clerk’s record and

reporter’s record were filed on October 18. Appellant’s brief was therefore due on November 17.

See Tex. R. App. P. 38.6(a). Appellant has requested and received three extensions of time to file

his brief, the last of which extended the deadline to February 28, 2011, but to date the brief has not

been received. In granting the last motion for extension of time, we cautioned counsel that failure

to file would result in our referring the cause to the trial court pursuant to rule 38.8(b). See id.

R. 38.8(b).

               The appeal is therefore abated. The trial court shall conduct a hearing to determine

whether appellant still wishes to pursue his appeal, whether appellant is indigent, and whether

counsel has abandoned the appeal. See id. The court shall make appropriate findings and

recommendations, and a supplemental record from this hearing, including copies of all findings and
orders and a transcription of the court reporter’s notes, shall be forwarded to the clerk of this Court

within forty-five days of the date of this opinion. See id. R. 38.8(b)(3).



                                               __________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Abated

Filed: March 11, 2011




                                                  2